Citation Nr: 1316714	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958 and from March 1960 to December 1980, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman's Badge.  The Veteran died in January 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky, denying the service connection claim for the Veteran's death.  

On her November 2009 Appeal to the Board of Veteran's Appeals (VA Form 9), the appellant requested a Board hearing at her local RO related to her present claim but, in a signed March 2012 statement, properly withdrew this hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2012).


FINDINGS OF FACT

1.  The Veteran died in January 2009, with cardiopulmonary respiratory arrest being the immediate cause of death.

2.  The Veteran is presumed to have been exposed to herbicides in service and he developed compensable ischemic heart disease, prior to his death.

3.  Ischemic heart disease is of service origin and caused or contributed to the Veteran's death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection for Cause of Death

The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service department records confirm the Veteran's combat service in the Republic of Vietnam and his receipt of the Combat Infantryman's Badge; therefore, he is presumed to have been exposed to an herbicide agent in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Presumptive service connection, based on herbicide exposure, may only be granted for a specific list of disabilities, including ischemic heart disease.  38 C.F.R. § 3.309(e).  

The Veteran's death certificate only lists an immediate cause of death; cardiopulmonary respiratory arrest.  

At the time of the Veteran's death service connection was in effect for diabetes mellitus, type II; bilateral hearing loss; asymptomatic left and right inguinal hernia residuals; and residual shell fragment wounds of the right forearm.  

Medical evidence, such as the February 2011 VA medical opinion, sufficiently confirms that the Veteran developed ischemic heart disease that was at least 10 percent disabling.  Service connection for the disability was not claimed or established during his lifetime; however, ischemic heart disease is of service origin because of his presumptive in-service herbicide exposure.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The February 2011 VA medical opinion is the only relevant medical opinion of record and it is, at best, internally inconsistent.  After restating the requested opinions, the examiner opines that ischemic heart disease was the immediate, underlying or contributory cause of the Veteran's death.  

Subsequently, the examiner states that the requested etiological opinion cannot be provided without resorting to speculation because an autopsy was not performed.  There is no clear reasoning or rationale for the opposing opinions/statements but, at worst, it places the issue of whether ischemic heart disease caused or contributed to the Veteran's death in equipoise. 

Resolving all reasonable doubt in the appellant's favor as the law requires, ischemic heart disease caused or contributed to the Veteran's death and service connection for the cause of death of the Veteran's death is warranted.  


ORDER

Service connection for the Veteran's cause of death is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


